I respectfully disagree with the majority opinion in this case for the reason that I believe the purported authority given the Tax Commission to "Adopt such regulations as it may deem necessary and proper to effect an equitable distribution of alcoholic liquors in this state" is an unconstitutional grant of legislative power to an administrative body in that the act does not define or suggest what an equitable distribution is, no standard is set up or any yardstick given whereby same may be ascertained. The fact that this court and/or the Tax Commission might agree that the rules and regulations promulgated under the act have as a practical matter effected such equitable distribution in no way affects the constitutionality or unconstitutionality of the act. *Page 61 
I am further of the opinion that however else it may be described the present method of effecting an equitable distribution is nothing more or less than rationing, the doing of which I seriously question is within the power of the General Assembly itself.
If rules and regulations such as these are upheld as a valid and proper delegation of authority, it is difficult for this writer to see at what point an administrative body can be said to have exceeded its authority.
For the above reasons I am of opinion that the petition should be granted.